This appeal from an interlocutory decree granting a preliminary injunction transfers to this court only the question whether the decree appealed from should be affirmed, reversed or altered. § (4967), Gen. Laws 1923. "Of course the granting of a preliminary injunction is not to be so understood in this case." Armour v. Hall, 38 R.I. 300. The merits of this case, therefore, are not before the court for determination at the present time, and I shall not discuss the same.
The complainant is a corporation organized under the General Laws of this State for religious and charitable purposes. For several years its religious services were conducted in different buildings. In the course of time complainant purchased a lot of land on Blackstone street, Woonsocket, and erected thereon a church and a dwelling house to be used as a residence by the pastor of the church. The church was dedicated in August, 1924, by the respondent Bishop Bohachewsky of Philadelphia. The pastor of said church from the time of its organization has been appointed by this Bishop  or his predecessors in office. In April, 1925, Bishop Bohachewsky appointed respondent Rev. Chlib Werchowsky pastor of said church. Rev. Werchowsky immediately entered upon the performance of his pastoral duties. He lived in the parish house and conducted the services in the church until the last Sunday in July, 1925, when he was forcibly prevented from so doing by several persons who claimed to be members of the congregation. The opposition continuing, the Bishop and pastor filed a bill in equity in the Superior Court for an injunction to restrain these persons from obstructing the *Page 242 
pastor in the performance of religious services in the church. On the day appointed for the hearing on this bill the church corporation filed a bill in equity for an injunction against the Bishop and the pastor to restrain said pastor from conducting services in the church and ordering him to vacate the parish house. This bill admits that Bishop Bohachewsky appointed Rev. Werchowsky pastor of the church. It alleges that some of the members of the congregation became dissatisfied with the pastor and requested the Bishop to withdraw him from the pastorate, and that he declined to do so. The complainant claims the right to select its own pastor without the approval of the Bishop. After hearing, a decree for a preliminary injunction was entered enjoining Rev. Werchowsky from conducting religious services in the church and ordering him to vacate the parish house within thirty days.
Respondents claim that this decree is contrary to the law and the evidence and constitutes an abuse of judicial discretion.
The purpose of a preliminary injunction is clearly stated inArmour v. Hall, supra, as follows: "Its office is to hold matters approximately in statu quo and to prevent the doing of any act whereby the right in question may be irreparably injured or endangered until, after the pleadings are completed and the issues are joined, upon final hearing with the whole matter before it, the court may determine all rights involved." To the same effect are the cases: American Electrical Works v. VarleyDuplex Magnet Co., 26 R.I. 440; Blackstone Hall Co. v. R.I.Hospital Tr. Co., Trustee, 39 R.I. 69. Contrary to the purpose so clearly stated in these cases the preliminary injunction appealed from does not hold the matters involved in statu quo,
but, to the irreparable injury of the respondent Rev. Werchowsky, he was ordered to vacate the parish house within thirty days after the entry of the decree and to immediately cease conducting religious services in the church, although he, or his predecessors in office, had occupied the parish house and conducted *Page 243 
religious services in the church for several years. The pastor, Rev. Werchowsky, and his predecessors in office have been in the actual, peaceable occupancy and possession of the church and parish house under a claim of right for many years. It is very generally held improper to issue a preliminary injunction, the effect of which will be to compel the transfer of property from one litigant to another. 32 C.J. 26, 134. This court held inJenckes v. Cooke, 8 R.I. 336, that pending an investigation at law into the title to real estate the occupancy of the party in possession would not be disturbed by a court of equity on a motion for a preliminary injunction. In a note to Hutton v.Hammond, 32 A.L.R. 888, 894, it is stated: "Generally, it may be said that the function of a preliminary or interlocutory injunction is to afford preventive relief by preserving thestatus quo, and not to redress alleged wrongs which have already been committed. In harmony with this view, it is usually held that an interlocutory or preliminary injunction will not be issued to take property out of the possession of one person and put it into that of another; nor will such an injunction be issued which indirectly has that effect." Cases from thirty-two jurisdictions are cited in support of this proposition.
In view of the unquestioned facts and the law above stated, I am of the opinion that the entry of the decree for a preliminary injunction appealed from was an abuse of judicial discretion and contrary to law and should be reversed.